                                                                   Case Number:21-000869-CO
             Case 8:21-cv-00428-VMC-CPT Document 1-2 Filed 02/23/21 Page 1 of 8 PageID 5
Filing #   120359858 E-Filed 01/27/2021 04:14:37 PM




                             IN THE COUNTY COURT OF THE SIXTH JUDICIAL CIRCUIT
                                            IN AND FOR PINELLAS                 COUNTY, FLORIDA
                                                                    CIVIL DIVISION


           CAROLINE A. JOHNSON,
                                                                                        Case No.
                    Plaintiff
                                                                                        JURY TRIAL REQUESTED
            V




           VINOY PARK APARTMENTS
           AT BEACH DRIVE LLC and
           HUNTER WARFIELD,                     INC.,

                    Defendants.



                                                                       COMPLAINT



                    COMES NOW                   Plaintiff, CAROLINE A. JOHNSON (hereinafter, "Plaintiff'), by and

           through her undersigned counsel,                  and   hereby sues Defendants, VINOY PARK APARTMENTS AT

           BEACH DRIVE LLC                      (hereinafter, "VINOY")         and HUNTER WARFIELD, INC.                     (hereinafter,

           "HUNTER")(hereinafter collectively, "Defendants"). In support thereof, Plaintiffalleges as follows:

                                                         PRELIMINARYSTATEMENT


                    1.           This is   an   action for   damages for violations ofthe FloridaConsumer Collection Practices

           Act, Fla.     Stat.   §§   559.55 et seq.    ("FCCPA"),       and the Fair Debt Collection Practices Act 15 U.S.C.          §§

           1692 et seq.      ("FDCPA'), wherein Defendants attempted to                 collect   a consumer    debt via US Mail and


           telephone, by sending collection letters and placing telephone calls directly to Plaintiffafter Defendants

           knew Plaintiff was          representedby counsel with respect to the alleged consumer debt.

                                                  JURISDICTION,PARTIES, AND VENUE

                     2.          This is   an   action for    damages that exceeds $8,000.00,       exclusive of attorneys' fees and


           costs.


                     3.          Jurisdiction and       venue      for purposes of this action    are   conferred   by   Florida Statutes,




***ELECTRONICALLYFILED 01/27/2021 04:14:35 PM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
     Case 8:21-cv-00428-VMC-CPT Document 1-2 Filed 02/23/21 Page 2 of 8 PageID 6




Section 559.77 and the FDCPA.

              4.       At all material times herein, the conduct of Defendants, complained of below,                       occurs



in Pinellas         County, Florida.

              i        At all material times       herein,   Plaintiff is   an   individual residing in Pinellas         County,

Florida.


              6.       At all material times herein, Defendants         are   Florida entitiesthat do business in Pinellas


County, Florida.

              7.       Plaintiff's cellular     telephone number (hereinafter,        "Plaintiff's Cell    Phone")       is    (919-

XXX-8696).

                               FCCPA AND FDCPA STATUTORYSTRUCTURE


              8        The FCCPA is      a   state consumer    protection statute, modeled after the FDCPA, a                 statute



designed to prohibit unfair, deceptive, and abusive practices in the collectionof consumer debts                          as    well


as    to   protect against the invasion of individual privacy. 15 U.S.C., §§ 1692(a) and (e); Fla. Stat. §§

559.55 and 559.77(5).


             9-        The FDCPA       imposes civil liability on       any debt collector-and the FCCPA                 imposes

liability on any creditor/person as well as any debt collector-who"uses any instrumentality ofinterstate
                                                                                                                                 ..

commerce or          the mails in any business the     principal purposes ofwhich is the collectionof any debts,                      or



who        "regularly collects or attempts to collect, directly or indirectly, debts         owed   or   due   or   asserted to be


owed or due to another" and both statutes prohibit engaging in particular violativeconduct in connection


with       collecting consumer debts.        15 U.S.C.   § 1692(a)(6); Fla. Stat. § 559.55(5).

              10.      Specifically,     the     FDCPA       and       FCCPA      prohibit   unlawful          debt    collection

66                      ..
                        .

     communication with        consumer        debtors, which is   defined as "the    conveying of information regarding

a    debt    directly or indirectly to   any person      through any medium."         15 U.S.C.   § 1692(a)(2); Fla.          Stat.   §

559.55(2) (emphasis added).
                                                                   2
  Case 8:21-cv-00428-VMC-CPT Document 1-2 Filed 02/23/21 Page 3 of 8 PageID 7




          11-      For   example,       the FDCPA & FCCPA               prohibits    a   creditor and debt collector from


collecting consumer debt by communicating with the consumer after they have actual knowledge that

the   consumer     is   represented by     an   attorney with respect          to the consumer debt.            See Fla. Stat.   §

559.72(18) 15 U.S.C. § 1692c(a)(2).

                                            GENERAL ALLEGATIONS



          12.      At all material times herein, Plaintiffis        a   "debtor" or "consumer"            as   definedby Florida


Statutes, Section 559.55(8) and the FDCPA.

          13.      At all material times herein, Defendants are            a   "creditor"      as   defined by Florida Statutes,


Section   559.55(5).

          14.      At all material times herein, Hunter is          a   "debt collector" as defined by the FDCPA.


          15.      At all material times        herein, Defendants attempt to            collect consumer debt,         including

but not limited to,      an   early, residentialtermination fee allegedly owed (hereinafter, the "Debt").

          16.      At all material times herein, the Debt is            a consumer       debt, an obligationresulting from

transactions for goods or services incurred primarily for                personal, household, or family use.

          17.      At all material times         herein,   Defendants are       a   "person" subject to         Florida   Statutes,

Section 559.72. See Florida Statutes, Section                 559.55(3);    Schauer       v.   General Motors          Acceptance

Corp., 819      So. 2d 809     (Fla.   4th DCA   2002).

          18.      At all material times herein, Defendants' conduct, with regard to the Debt complained


of   below, qualifies     as   "communication"       as    defined by Florida        Statutes, Section 559.55(2) and the

FDCPA.


          19.      At all material times        herein,    Defendants act itself or        through       its agents,   employees,

officers, members, directors,              successors,       assigns, principals, trustees, sureties, subrogees,

representatives, third-party vendors,           and insurers.



                                                                3
  Case 8:21-cv-00428-VMC-CPT Document 1-2 Filed 02/23/21 Page 4 of 8 PageID 8




           20.      All necessary conditions precedent to the          filing ofthis action occurred or Defendants

waived the       same.



                                               STATEMENT OF FACTS


           21.      On August 15, 2019,         Plaintiff, through her counsel, Kopp Law,          sent a   letter


(hereinafter,     "Letter of Representation") to          Vinoy terminating her lease and notifying Vinoy that

Plaintiff was     represented by counsel        with   respect to this Debt. A true and      correct copy ofthe Letter


of Representationis attached as Exhibit A.


           22.      As    such, Vinoy had actual knowledge that         Plaintiff was   represented by counsel with

respect to the Debt.

           23.      Soon thereafter, Vinoy hired Hunter in attempts to collect the Debt from Plaintiff.


           24.      In   or   around February 2020, Hunter placed a collection call to Plaintiff's Cell              phone

and   attempted to       collect the Debt.


                                                         COUNT ONE:
                               UNLAWFUL DEBT COLLECTION PRACTICES                              -




                    VIOLATION OF FLORDA STATUTES, SECTIONS 559.72(18)


           Plaintiffre-allegesparagraphs one (1) through twenty-four(24) as if fully restated herein and

further states    as   follows:


           25.      Defendants       are
                                           subject to,   and violated the   provisions of,   Florida   Statutes, Section

559.72(18)by communicating directly with a debtor ifthe person knows that the debtor is represented

by    an   attorney with respect       to such debt and has         knowledge of,     or can   readily ascertain,      such


attorney's name and address.

           26.      Specifically,as noted above, Kopp Law informed Vinoy that they represented Plaintiff

with respect to this       Debt, yet Defendant still continued to attempt to         collect the Debt       indirectly from

Plaintiff via Hunter.


           27.      As    a   direct and   proximate     result of Defendants'   actions, Plaintiff sustained damages

                                                                4
     Case 8:21-cv-00428-VMC-CPT Document 1-2 Filed 02/23/21 Page 5 of 8 PageID 9




as   defined by Florida Statutes, Section 559.77.


                                                       COUNT TWO:
                                UNLAWFUL DEBT COLLECTION PRACTICE                               -




                VIOLATION OF 15 UNITED STATES CODE, SECTION 1692c(a)(2)


         Plaintiff re-allege paragraphs one           (1) through twenty-four(24) as if fully restated herein and

further state   as   follows:


         28.         Hunter is    subject to,   and violated the   provisions of, United States Code, Section

1692c(a)(2)by communicating directly with a debtor ifthe debt collector knows that the debtor is

representedby an attorney with respect to such debt and has knowledge of, or can readily ascertain,

such   attorney's name and address.

         29.         Specifically, as noted above, Kopp Law informed Vinoy that they representedPlaintiff

with respect to this Debt, yet Vinoy placed the debt with Hunter in attempts to collect the Debt                 directly

from Plaintiff.


         30.         As   a   direct and proximate result ofHunter's      actions, Plaintiffsustained damages as

defined by United States Code, Section 1692k.


                                            DEMAND FOR JURY TRIAL


         Plaintiffhereby demands a trial by jury on all              issues triable by right.


                  SPOLIATION NOTICE AND DEMAND TO RETAIN EVIDENCE


         Plaintiff    hereby gives      notice to Defendants and demand that Defendants and its affiliates


safeguard      all relevant evidence-paper, electronic             documents,   or   data-pertaining to   this   litigation

as   required by law.

                                                          Respectfully submitted,

                                                          SWIFT, ISRINGHAUS & DUBBELD, P.A.
                                                          /s/ Jon P. Dubbeld
                                                          Aaron M.      Swift, Esq., FBN 0093088
                                                          Jordan T.     Isringhaus, Esq., FBN 0091487

                                                               5
Case 8:21-cv-00428-VMC-CPT Document 1-2 Filed 02/23/21 Page 6 of 8 PageID 10




                                 Jon P.
                                     P. Dubbeld,  Esq., FBN 105869
                                        Dubbeld, Esq.,       105869
                                 10460 Roosevelt
                                        Roosevelt Blvd.
                                                  Blvd. North
                                                        North
                                  Suite 313
                                  Suite 3 13
                                 St. Petersbng, FL 33703
                                 St. Petersburg,   33703
                                 Phone:
                                 Phone: (727)
                                        (727) 755-3676
                                 Fax: (727) 255-5332
                                 Fax: (727) 255—5332
                                  aswift@swift-1aw.com
                                 jisringhaus@swift—1aw.com
                                 jdubbeld@swift—law.com
                                 Counsel for Plaintiff
                                 Counselfor  Plainliﬂ




                                      6
                                                          Case Number:21-000869-CO
          Case 8:21-cv-00428-VMC-CPT Document 1-2 Filed 02/23/21 Page 7 of 8 PageID 11
   Filing #   120359858 E-Filed 01/27/2021 04:14:37 PM


                                                            Kopp Law       P.A.
                                                     William J. ("Joe") Kopp, Jr.
                                      360 Central Ave. Suite 1570 St. Petersburg, Florida 33701
                                    kogglawpa@email.com !-(127) 258-0058 I Fax (727) 258-0082

              Date:       August 15,2019

              To:         Vinoy Park Apartmentsat Beach Drive
                          c/o Palm Communities LLC as Agent
                                                                     LLC
                                                                                          OFFICIAL
                          301 W. Platt St. #425
                          Tampa, FL 33606

              Subj:       NOTICE OF TERMINATION OF LEASE & DEMAND FOR RETURN OF DEPOSIT

              Via:        Certified Mail


              Dear Vinoy Park Apartmentsat Beach Drive LLC,


              I.    I represent Ms. Caroline A. Johnson with regards to       Early Terminationof Lease for Cause.

              2.    Official Notice is              that Ms. Johnson hereby terminates her current lease for the
                                           hereby given
                    landlord's substantive violations of Florida Statute 83.51 and hereby exercises the remedies
                    proscribed by law as per Florida Statutes 83.56 and 86.63.

              3.    This Termination frees Ms. Johnson from any         liquidated damages provision of the leasing
                    contract.


              4.    Furthermore, Ms. Johnson demands the prompt return of her security deposit of $800.00.
                    Payment may be remitted to Ms. Johnson c/o Kopp Law PA, 360 Central Ave, Suite 1570,
                    St. Petersburg, FL 33701.


              5. The landlord is required to properly maintain the premises. The landlord failed to do            so.   The
                 landlord violated Fla. Stat. 83.51 in the following manner:

                    a.    Landlord failed to maintain the premises in such a way     as   to   prevent water damage to the
                          interior ceiling.


                     b.   The roof was not    properly maintained, not kept up to code.

                     c.   The interior of the   ceiling was not kept up to code, in that the ceiling was not properly
                          treated with water resistant material.

                     d.   Because the roofand     ceiling were not properly kept up to code, the presence of mold was
                          readily apparent.

                     e.   Ms. Johnson, and her pets, one     dog and one cat, experienced respiratory issues, causing
                          illness.




***ELECTRONICALLYFILED 01/27/2021 04:14:35 PM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
Case 8:21-cv-00428-VMC-CPT Document 1-2 Filed 02/23/21 Page 8 of 8 PageID 12




      f.   Ms. Johnson's dog later died of these       issues, causing Ms. Johnson great mental anguish
           and distress.


      g.   When the  ceiling collapsed, pieces ofthe ceiling fell onto Ms. Johnson, inflicting
           physical injuries upon her body, including her head, back, and shoulders.

      h.   When the property manager inspected the damage, she made                  a   statement with words to
                                                                                 "

           the effect of"these owners really need to replace this roof.


      i.   There have been     no   tests made   by the landlord to   assess   the air   quality, nor any
            inspections for asbestos or   mold.


      j.    Although some repairs were made to the ceiling, it does not appear to be up to code.

      k.    Furthermore,the electrical system in the apartment is not up             to code.



 6.   The   ceiling collapse is Casualty Damage.

 7.   Please understand that this letter constitutes Official Notice ofTermination of Lease and
      Official Demand for Return of Security Deposit. Failure to remit the security deposit may
      subject the landlord to           for return of the security deposit, damages, costs, and
                                 litigation
      attorneys' fees.

 8.   If you have any      questions, please contact my office.

                                                               Sincerely,



                                                               William
                                                                      44452-
                                                                          J.,Kopp, Esq.
